DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Criminale et al (2020/0294836).
Criminale teaches an electrostatic chuck 200 configured to adsorb and retain an object thereon, the electrostatic chuck comprising: a base body 260 on which the object 118 is mounted; an electrostatic electrode 290 that is provided in the base body 260; a plurality of heating elements 212,214 that are provided in the base body; and a plurality of current control elements 216 that are provided in the base body 260, and each of which is connected in series with a corresponding one of the heating elements (intrinsic to load control by switches); wherein each of operations of the current control elements is controlled in accordance with light radiated toward a corresponding one of the current control elements from an outside of the base body (para 0048, see opto-isolator 308).

With regard to claim 2, Criminale teaches the electrostatic chuck according to Claim 1, wherein a first current control element of the current control elements is connected in series with a first heating element of the heating elements, and in accordance with light radiated toward the first current control element of the current control elements, an operation of the first current control element is controlled so as to allow a current to flow into the first heating element (para 0048, opto-isolator usage).

With regard to claim 3, Criminale shows the electrostatic chuck according to Claim 1, wherein: the base body is divided into a plurality of regions, temperatures of the regions is controlled independently, and each of the heating elements is disposed in a corresponding one of the regions (see last drawing Fig. and para 0049).

With regard to claim 4, each of the current control elements is a phototransistor (opto-isolators include photo transistor devices).

With regard to claim 5, another heating element that is provided in the base body, wherein a position of the other heating element is different from positions of the heating elements in a thickness direction of the electrostatic chuck (see heating element 212 shown above heating element 214).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 6-9 recite details of the opto-isolator arrangement for control of heating elements that has not been taught or been fairly suggested by the prior art of record.



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 17, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836